JUDGE DAILEY,
dissenting.
4 21 I respectfully dissent from the majority's opinion. ‘
122 As the party moving for summary judgment, USA Hockey had the burden of establishing the lack of a genuine issue of material fact through the use of sworn affidavits and other materials setting forth such facts as would be admissible in evidence. See C.R.C.P. 56(e) (affidavits shall refer to personal knowledge and set forth admissible evidence).
{23CRE 1002, 1003, and 1004 comprise Colorado's best evidence rules. Under those rules, to prove the contents of a writing,
® the original or a duplicate is required, see CRE 1002, 1003,
eexcept in limited circumstances when secondary evidence would be admissible, see CRE 1004.
124 Citing an Advisory Committee comment to a parallel set of federal rules, the majority suggests that the best evidence rules apply only when a witness tries to prove a fact by stating what he or she read in a written record. Neither the comment nor the other authorities support such a limitation on the application of the best evidence rules.
25 In determining the applicability of the best évidence rules, the critical inquiry is whether a party is trying to prove the contents (or terms) of a writing or whether it is merely trying to prove a fact about a writing:
[The [best evidence] rule applies only to the terms of the document, and not to any other facts about the document. In other words, the rule applies to exelude testimony designed to establish the terms of the document, and [ordinarily] requires the document's production instead, but does not apply to exclude testimony which concerns the document without aiming to establish its terms."
4 John Henry Wigmore, Evidence in Trials at Common Law § 1242, at 574 (Chadbourn rev.1972); see 6 Joseph M. McLaughlin, Weinstein's Federal Evidence § 1002.05[1], at 1002-15 (2d ed. 2013) (the best evidence rule applies "when a witness seeks to testify about the contents of a writing, recording or photograph without producing the physical item itself, particularly when the witness was not privy to the events described by those contents"); 31 Charles Alan Wright, et al., Federal Practice and Procedure: Evidence § 7184, at 380, 391 (Ist ed. 2000) (the best evidence rules do not "apply to secondary evidence of a writing [or] recording ... that concerns some characteristic other than its contents," such as whether a writing existed, when a writing was mailed, whether it was received, and who signed it; "any witness with knowledge of facts that exist independent of the contents of a writing [or] recording ... may testify without raising an issue under [the best evidence rules")1
" 26 The distinction between attempting to prove the contents of a writing and attempting to prove a fact about a writing is often difficult to draw:
Difficulty applying the [best evidence] rule commonly arises in situations such as this, where the party proffering the affida.vit or testimony contends that it is not intended to "prove the content" of the document it discusses, but merely its "existence." The Rules do not define the difference, but in practice "[tlestimony about a document cannot go very far without referring to its terms." The distinction requires careful consideration of the facts of each case to avoid descent into mere "logical subtlety and verbal quibbling."
R.R. Mgmt. Co., v. CFS La. Midstream Co., 428 F.3d 214, 217 (5th Cir.2005) (emphasis added) (quoting 4 Wigmore, § 1242).
T27 The issue in this case is whether, despite its protestations otherwise, USA Hockey is, in fact, trying to prove the contents of a writing. After all, because it did not produce (or explain why it did not produce) an original, duplicate, or sereen print *383. out of Berenson's application, it behooves USA Hockey to say that it is not trying to prove the contents of that application.
1 28 But it is:
There are certain issues in legal disputes whose resolution, under the governing principles of substantive law, require knowledge of the exact contents of a writing [or] recording. ... In these instances, the contents are relevant as facts of independent legal significance and are within the best evidence rule.... The underlying transactions are viewed as written transactions, and writings embodying them, such as deeds, contracts, judgments etc., are universally considered to be within the best evidence rule when the legal effect of the writing is actually at issue in the litigation.
2 Kenneth S. Broun, McCormick on Evidence § 234, at 1834 (7th ed.2018) (emphasis added); see also 7 Michael H. Graham, Handbook of Federal Evidence § 1002:1 at 1062-63 (7th ed. 2012) ("When a happening or transaction itself assumes the form of a writing, ... as with a deed or a written contract, proof of the happening or transaction necessarily involves the contents of the writing ... and calls for application of the Original Writing Rule."); McLaughlin, § 1002.04[1], at 1002-5 to -6 ("In general, production of the original of a writing ... is required because the nature of these items is often such that 'exactness' is of more than average importance., Some transactions, such as wills, contracts and deeds, take the form of a writing as a matter of substantive law, and any attempt to prove their occurrence necessarily involves the contents of the writing and brings the best evidence rule into play. For example, when a contract is at issue even the slightest variation of words may have significant legal consequences.").
129 Here, the legal effect of Berenson's application-did it, or did it not, effect a waiver and release of liability?-is actually at issue in the litigation. According to USA Hockey's own evidence, a waiver and release is effected by initialing part of the registration application. It does not matter, apparently, what initials are used; but, some initials must be placed in the appropriate place on the application.
30 Whether Berenson effected a waiver and release on that application, then, depends on whether she provided initials on the appropriate place on the application. Those initials-if they were made-are just as much terms or contents of the waiver and release as are its substantive provisions. See Wright, § 7184, at 380 ("[The contents of a writing consist of the symbols inseribed upon it ...."); see alsoCRE 1001(1) (for the purposes of the best evidence rules, " '[wiritings' and 'recordings' consist of letters, words, or numbers, or their equivalent, set down by handwriting, typewriting, printing, photostat-ing, photographing, magnetic impulse, mechanical or electronic recording, or other form of data compilation").
31 Because the fact to be proven-Ber-enson's waiver and release of lability-did not exist independently of the contents of her application,2 the contents of her application were at issue and had to be proven in conformance with the best evidence rules. Under those rules, USA Hockey was obligated to produce an original or a duplicate of Ber-enson's application, unless an exception existed under CRE 1004 which would allow see-ondary evidence of the application's contents.
132 USA Hockey did not produce a printout of the sereen showing that Berenson somehow initialed the appropriate part of her application, as required by CRE 1002 and 1008. See CRE 10018) (defining "original" writing, for purposes of the best evidence rules, to include a computer printout).
{33 Instead, USA Hockey tried to prove that Berenson waived and released its liability through secondary evidence, that is, by proof that registration supposedly cannot be completed without a person's having initialed the application in the appropriate place. I *384say "supposedly" because computer malfuncetion or programming glitches are not so uncommon as to render inconceivable the possibility that Berenson may, for some reason, have bypassed part of the registration process and did not, in fact, initial (and thus, agree to) the substantive provisions of the waiver and release.
34 Under CRE 1004, secondary evidence "of the contents of a writing ... is admissible" if (1) all originals have been lost or destroyed (unless lost or destroyed in bad faith by the proponent of the evidence); (2) an original is not obtainable "by any available judicial process or procedure"; (8) an original is "under the control" of the opposing party; or (4) the contents of the writing concern a collateral matter, that is, one "not closely related to a controlling issue."
135 Here, USA Hockey never asserted any of the grounds identified in CRE 1004 which would justify the use of secondary evidence to prove the contents of Berenson's application.
36 Thus, USA Hockey's use of secondary evidence without adequate justification to prove that Berenson effected a waiver and release of liability was a violation of our best evidence rules. See Bell Atl. Yellow Pages v. Havana Rio Enters. Inc., 184 Misc.2d 863, 710 N.Y.S.2d 751, 754 (N.Y¥.Civ.Ct2000) ("[where the existence or contents of a document, which includes any signatures it contains, are in dispute, the 'best evidence rule' requires production of the original document" or a satisfactory account of its absence).
137 Further, the court's use of this see-ondary evidence to indisputably establish a waiver and release on Berenson's part was more than simply a technical error. Beren-son did not concede that she had executed a waiver and release; and, USA Hockey's inability to produce or explain the absence of a printout showing she initialed the form tended to show that she had not, in fact, done so. Cf. Chnapkova v. Koh, 985 F.2d 79, 81-82 (2d Cir.1993) (absence of entries of complaints regularly kept in medical records admissible to show that a patient had no complaints), abrogated on other grounds in Jaffee v. Redmond, 518 U.S. 1, 116 S.Ct. 1923, 135 L.Ed.2d 8337 (1996); Stack v. Wapner, 244 Pa.Super. 278, 868 A.2d 292, 297 (Pa.Super.Ct.1976) (absence of any reference on medical chart that physicians were located in the room, when such information was customarily recorded, could suffice to overcome direct testimony by physicians that they were present).
138 For the reasons recounted above, I would vacate the summary judgment and remand the case for further proceedings.

. See also, eg., Cooley v. Dir. of Revenue, 896 S.W.2d 468, 470 (Mo.1995) (best evidence rules are inapplicable where "the fact to be proved ... exists independently of [al writing," that is, where the proffered evidence is "based on personal knowledge"); Commonwealth v. Harris, 719 A.2d 1049, 1051 (Pa.Super.Ct.1998) (best evidence rules do not apply "[when the contents of a document are not at issue and the matter to be proved exists independently of the writing").


. In its opinion, the majority suggests otherwise when it states that the USA employee's affidavit was based on her personal knowledge. However, the USA employee's personal knowledge did not extend to the critical issue in this case, that is, whether Berenson initialed the application or not. The employee did not, after all, observe Berenson during the application process; nor did Berenson admit to the employee that she had so initialed the application.